      Case 9:19-cv-00931-BKS-TWD Document 73 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAY BRADSHAW,

                              Plaintiff,
             v.                                                   9:19-CV-931
                                                                   (BKS/DJS)

W. BURNS, et al.,

                              Defendants.



APPEARANCES:                                       OF COUNSEL:

JAY BRADSHAW
08-A-3654
Plaintiff, Pro Se
Southport Correctional Facility
P.O. Box 2000
Pine City, New York 14871

HON. LETITIA JAMES                                 ROBERT J. ROCK, ESQ.
Attorney General of the State of New York          Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                                           ORDER

         The undersigned has determined that recusal is appropriate in this case pursuant

to 28 U.S.C. § 455(a). Accordingly, this case must be assigned to a different Magistrate

Judge.
      Case 9:19-cv-00931-BKS-TWD Document 73 Filed 05/10/21 Page 2 of 2




          WHEREFORE, it is hereby

          ORDERED, that the undersigned disqualifies himself from assignment to this

case in accordance with General Order 12(G)(7) and 28 U.S.C. § 455(a); and it is

further

          ORDERED, that in accordance with General Order 12(G)(7), the Clerk of the

Court shall reassign this case at random; and it is further

          ORDERED, that the Clerk of the Court shall serve this Order on all parties to

this action in accordance with Local Rules.

          IT IS SO ORDERED.

Dated: May 10, 2021
       Albany, New York




                                             2
